DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sarkar et al. (US 2020/0287129 A1) and further in view of Sun et al. (US 2021/0328140 A1). 
Regarding claims 1, 2, Sarkar teaches 1-5A and related text e.g. an electronic device (Fig. 1A) comprising: a first conductive line (104; Para. 0021) extending in a first direction (x-direction); a second conductive line (106; Para. 0021) arranged over the first conductive line (104) and extending in a second direction (y-direction) that intersects with the first direction (x- direction); a memory cell (102; Fig.1A) arranged between the first conductive line (104) and the second conductive line (106) in regions of intersection between the first conductive line and the second conductive line; and a liner layer (109; Para. 0028) surrounding the memory cell in the first direction and the second direction (109 surrounds the memory structure; Fig.1A), wherein the liner layer includes a potential well (different than claimed invention).
Sarkar does not explicitly state the liner layer including a potential well and the liner layer including a first part formed at both sidewalls of the first conductive line and a second part formed at both sidewalls of the second conducive line.
However, Sarkar teaches the liner layer includes a plurality of layers having different energy band gaps (126 and 128 can be formed from different materials; Para. 0028). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to realize the liner layer can include a potential well in the device of Sarkar since Sarkar teaches the layers are formed from different material and having different energy band gaps. 
However, Sun teaches a similar device where in the liner layer (132; Fig.9; Para. 0026) having a plurality of layers (118, 120, 128,320-328; Fig.9; Para.0026) including a first part formed at both sidewalls of the first conductive line (102; Fig.9; Para. 0026) and a second part formed at both sidewalls of the second conducive line (116; Fig.9; Para. 0026).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to from the liner layer to be formed on both sidewalls of the first conductive line and second conductive line in the device of Sarkar as taught by Sun for having a device with improved performance and good reliability (Para. 0007). 
Regarding claim 3, Sarkar teaches 1-5A and related text e.g. the liner layer has a multi- layered structure that includes a first layer (326; Fig.1A), a second layer (328; Fig.1A0 and a third layer (324can be partially removed not totally removed; Para. 0028), which are sequentially stacked, and wherein the second layer has an energy band gap that is less than an energy band gap of the first layer and an energy band gap of the third layer (326 and 324 can be metal oxide; Para. 0048 and Para.0050; 328 can be silicate and have nitride; Para.0048). 
Regarding claim 4, Sarkar teaches 1-5A and related text e.g. the liner layer has a multi- layered structure that includes a first layer, a second layer and a third layer, which are sequentially stacked, and wherein the first layer and the third layer each comprise a metal oxide and the second layer comprises a semiconductor nitride (326 and 324 can be metal oxide; Para. 0048 and Para.0050; 328 can be silicate and have nitride; Para.0048).
Regarding claim 5, Sarkar teaches 1-5A and related text e.g. the liner layer has a multi- layered structure that includes a first layer, a second layer and a third layer, which are sequentially stacked, and wherein the first layer and the third layer each comprise a hafnium oxide layer and the second layer comprises a nitrite silicon layer (326 and 324 can be hafnium oxide; Para. 0048 and Para.0050; 328 can be silicate and have nitride; Para.0048).
	Regarding claim 7, Sarkar teaches 1-5A and related text e.g. the memory cell comprises a variable resistive material (Para. 0001).
Regarding claim 8, Sarkar teaches in figures 1-5A and related text e.g.  a plurality of first conductive lines (104; Para. 0021) extending in a first direction (x-direction); a plurality of second conductive lines (106; Para. 0021)  arranged over the plurality of first conductive lines (104) and extending in a second direction (y-direction) that intersects with the first direction (x-direction); a plurality of memory cells (102) arranged at intersections between the plurality of first conductive lines (104) and the plurality of second conductive lines (106); a first liner layer (109; Para. 0028) formed on both sidewalls of each of the plurality of memory cells in the second direction (109 formed on the sidewalls of the memory cells in the first direction); and a second liner layer formed on the both sidewalls of each of the plurality of memory cells in the first direction (109 formed on the sidewalls of the memory cells in the second direction), wherein each of the first liner layer (126: Para. 0028) and the second liner layer (128; Para.0028) includes a plurality of layers having different energy band gaps (different than claimed invention).
Sarkar does not explicitly state the liner layer including a potential well and the first liner formed on both sidewalls of each of the plurality of second conductive lines and the second liner is formed on both sidewalls of each of the plurality of first conductive lines. 
However, Sarkar teaches the liner layer includes a plurality of layers having different energy band gaps (126 and 128 can be formed from different materials; Para. 0028). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to realize the liner layer can include a potential well in the device of Sarkar since Sarkar teaches the layers are formed from different material and having different energy band gaps. 
However, Sun teaches a similar device where in the liner layer (132; Fig.1B; Para. 0026) having a plurality of layers (118, 120, 128; 320-328; Fig.9; Para.0026; Para.0046) including a first part formed at both sidewalls of the first conductive line (102; Fig.9; Para. 0026) and a second part formed at both sidewalls of the second conducive line (116; Fig.9; Para. 0026).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to from the liner layer to be formed on both sidewalls of the first conductive line and second conductive line in the device of Sarkar as taught by Sun for having a device with improved performance and good reliability (Para. 0007). 
Regarding claim 9, Sarkar teaches in figures 1-5A and related text e.g. an insulating interlayer (330; Fig.1; Para. 0054) that fills areas between the first conductive lines (104), the second conductive lines (106) and the memory cells (102). 
Sakar does not explicitly teach that the insulating interlayer has an energy band gap greater than an energy band gap of an outermost layer in each of the first and second liner layers.
However, Sakar teaches the first liner, second liner and the insulation layer can be formed from different material (Liner; Para. 0048 and 330; Para. 0054). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to form the insulating interlayer has an energy band gap greater than an energy band gap of an outermost layer in each of the first and second liner layers in the device of Sakar since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice MPEP § 2144.07.
Regarding claim 10, Sarkar teaches in figures 1-5A and related text e.g. of the first (128; Fig.1) and second liner layers (126; Fig.1) has a multi-layered structure that includes a first layer and a second layer, which are sequentially stacked, and wherein the second layer has an energy band gap that is less than an energy band gap of the first layer (second can be metal oxide; Para. 0048 and first can be silicon nitride; Para. 0045) and the energy band gap of the insulating interlayer (different than claimed invention).
	Sakar does not explicitly teach energy band gap of the second layer is less than the energy band gap of the insulating inter layer. 
However, Sakar teaches the first liner, second liner and the insulation layer can be formed from different material (Liner; Para. 0048 and 330; Para. 0054). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to have energy band gap of the second layer is less than the energy band gap of the insulating inter layer in the device of Sakar since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice MPEP § 2144.07.
Regarding claim 11, Sarkar teaches 1-5A and related text e.g. the liner layer has a multi- layered structure that includes a first layer (326; Fig.1A), a second layer (328; Fig.1A0 and a third layer (324can be partially removed not totally removed; Para. 0028), which are sequentially stacked, and wherein the second layer has an energy band gap that is less than an energy band gap of the first layer and an energy band gap of the third layer (326 and 324 can be metal oxide; Para. 0048 and Para.0050; 328 can be silicate and have nitride; Para.0048). 
Regarding claim 12, Sarkar teaches 1-5A and related text e.g. the liner layer has a multi- layered structure that includes a first layer, a second layer and a third layer, which are sequentially stacked, and wherein the first layer and the third layer each comprise a metal oxide and the second layer comprises a semiconductor nitride (326 and 324 can be metal oxide; Para. 0048 and Para.0050; 328 can be silicate and have nitride; Para.0048).
Regarding claim 13, Sarkar teaches 1-5A and related text e.g. the liner layer has a multi- layered structure that includes a first layer, a second layer and a third layer, which are sequentially stacked, and wherein the first layer and the third layer each comprise a hafnium oxide layer and the second layer comprises a nitrite silicon layer (326 and 324 can be hafnium oxide; Para. 0048 and Para.0050; 328 can be silicate and have nitride; Para.0048). 
Regarding claim 14, Sarkar teaches 1-5A and related text e.g. ends of both sidewalls of the first liner layer are configured to contact respective ends of both sidewalls of the second liner layer to surround each of the memory cells in the first and second directions, and wherein the both sidewalls of the first liner layer contact with a lowermost layer of the second liner layer (126 and 128 and have first and a second liner; Fig.1A; Para.0028).
Allowable Subject Matter
Claims 6, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 8 have been considered but are moot because the new ground of rejection does not rely on the new reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mounir S Amer whose telephone number is (571)270-3683. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mounir S Amer/            Primary Examiner, Art Unit 2894